COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                    §
  THE STATE OF TEXAS,                           No. 08-20-00021-CR
                                    §
                 State,                           Appeal from the
                                    §
  v.                                         County Criminal Court No. 4
                                    §
  RODOLFO MORALES,                            of El Paso County, Texas
                                    §
                  Appellee.                     (TC# 20180C06554)
                                    §

                                        CORRECTED
                                          ORDER

       The Appellee’s brief in the above styled and numbered cause was due November 30,
2020. As of this date, no brief or motion for extension of time to file the brief has been filed with
this Court after having been granted four extensions and given two finals. Therefore, we have
determined that a hearing is required. It is therefore ORDERED that the trial court conduct a
hearing to determine whether Appellee wishes to continue the appeal and if Appellee has been
deprived of effective assistance of counsel.

        Based on current guidance from the Office of Court Administration, the Supreme Court
of Texas’ Emergency Orders, and current social distancing state and local social distancing
directives, the following procedure is established:

        • The trial court is directed to hold a videoconference hearing on this matter, if feasible,
by January 23, 2021. The trial court shall forward its findings to the District Clerk of El Paso
County, Texas by February 2, 2021. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the findings to this Court by February 9, 2021. The court reporter is
directed to forward a copy of the transcript of this hearing to this Court by February 9, 2021.

       • If it is not feasible for the trial court to hold a videoconferencing hearing on this matter
by January 23, 2021, the trial court is directed to file a statement with this Court explaining the


                                                  1
circumstances preventing the videoconference hearing from occurring. Prompt communication
with the Court regarding logistical issues via eFile and email will be greatly appreciated.

- The trial court’s statement may also include requests for reasonable accommodations, including
but not limited to requests for an alternate hearing deadline, requests to excuse informalities in
the record, requests to send original recordings of video proceedings in lieu of a reporter’s record
in the event a court reporter is unavailable, etc. This Court will entertain reasonable
accommodation requests and will work with the trial court in resolving logistical issues.


       IT IS SO ORDERED this 29th day of December, 2020.

                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2